                Case
                  Case
                     1:20-cv-07353-AJN-RWL
                        1:20-cv-07353-AJN Document
                                            Document
                                                   16 17Filed
                                                           Filed
                                                              12/11/20
                                                                 12/14/20Page
                                                                           Page
                                                                              1 of1 2of 2




                                                                                                     12/14/20



                                             THE CITY OF NEW YORK                                        Thais R. Ridgeway
JAMES E. JOHNSON                                                                                       phone: 212-356-3586
Corporation Counsel                         LAW DEPARTMENT                                                fax: 212-356-2089
                                                100 CHURCH STREET                              email: tridgew@law.nyc.gov
                                                NEW YORK, NY 10007                                           (not for service)




                                                                                    December 11, 2020

        BY ECF
        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007-1312

                             Re: W.A. et al., v. New York City Department of Education,
                                 20-CV-07353 (AJN)
        Dear Judge Nathan:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the New York City Department of Education (hereinafter “DOE”), in the
        above-referenced matter. I submit this joint letter, in conjunction with Britton H. Bouchard, Esq.,
        counsel for Plaintiffs, in compliance with Your Honor’s September 15, 2020 Order (Dkt. No. 5)
        and Your Honor’s Individual Rules of Practice § D. The parties jointly request the Court adjourn
        the initial conference sine die in lieu of scheduling a settlement conference before Your Honor
        (or before a magistrate judge at Your Honor’s designation).

                        The additional time requested will allow Defense Counsel to review Plaintiffs’
        attorney timesheets, request appropriate authority, and make a reasonable settlement offer. The
        parties agree that a discovery schedule would not be warranted at this juncture. Rather, the
        parties will attempt to resolve Plaintiffs’ claims for attorney’s fees, costs and expenses in the
        absence of a need for any additional discovery outside of those documents previously provided
        by Plaintiff. This is the parties first request for an adjournment of the initial conference and the
        proposed adjournment will not effect any deadlines currently schedule in the matter. Pursuant to
        Your Honor’s Rules of Practice § D, the parties propose a settlement conference be scheduled
        February 19, 2021 or February 26, 2021.
                                                                         The initial pretrial conference scheduled for
                                                          12/14/20       December 18, 2020 is hereby adjourned sine
                                                                         die. By separate order, the Court will refer
                                                                         the case to Magistrate Judge Lehrburger.
                                                                         The parties shall provide a status update by
                                                                         March 1, 2021 on whether they continue to
                                                                         wish delaying setting a settlement schedule.
                                                                         SO ORDERED.
      Case
        Case
           1:20-cv-07353-AJN-RWL
              1:20-cv-07353-AJN Document
                                  Document
                                         16 17Filed
                                                 Filed
                                                    12/11/20
                                                       12/14/20Page
                                                                 Page
                                                                    2 of2 2of 2




             Thank you for your consideration of this joint submission.

                                                         Respectfully submitted,

                                                                          /s/

                                                         Thais R. Ridgeway
                                                         Assistant Corporation Counsel


CC:   BY ECF
      Britton H. Bouchard, Esq.
      CUDDY LAW FIRM, PLLC
      5693 South Street Road
      Auburn, New York 13021
      bbouchard@cuddylawfirm.com
      (315) 370-1325




                                             2
